UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA __ )
Vv. Case 4:19-cr-162-RSB-CLR
VISHWAS KADAM ‘

» ORDER

Counsel for Defendant having requested Leave of Absence, and no objection
having been filed by the Assistant United States Attorney, it is hereby ORDERED
that Counsel’s Leaves of Absence are GRANTED and Counsel is excused from
appearance during the dates listed.

This S cA day of October, 2019.

[A (hphorA He

Hon. Christopher L. Ray

 
